Opinion by
Kincheloe, J.
Plaintiff claims- that the terms notebooks and blank books are synonymous and that unless the exception “notebooks” in the said trade agreement is given a restricted meaning it would destroy that to which it is attached. The testimony showed that the books in question are used by court reporters and that they are sold to court reporters and to various governmental agencies for court reporting purposes. The witness admitted that the product of the stenographer or reporter is “notes” and that the stenographic characters designate words and phrases. This witness offered a price catalog, which was received in evidence, on which are listed “Fono notebooks and loose leaf notepaper,” and he stated that the catalog refers to these books as notebooks “because everyone speaks of shorthand as notes.” From the dictionary definitions the court found that the term blank book is broader than the term notebook, which latter, the court stated, is simply a particular kind of blank book, and that the said provision of the trade agreement clearly indicated it was so understood by the negotiators of the said agreement. From the testimony produced and the dictionary definitions the court overruled the protest.